Opinion by
Johnson, J.
In accordance with stipulation of counsel that the merchandise consists of figures the same in all material respects as those the subject of Wm. S. Pitcairn Corp. v. United States (39 C. C. P. A. 15, C. A. D. 458), the merchandise was held dutiable as follows: (1) The items marked with the letter “A” at 20 percent under paragraph 1547 (a); and (2) the items marked with the letter “B” at 10 percent under said paragraph, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T. D. 52373), supplemented by Presidential proclamation (T. D. 52476).